Citation Nr: 0936259	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Wilmington, Delaware.  

The Veteran failed to report for a Travel Board hearing which 
was to be conducted on May 5, 2008.  The Board remanded this 
claim to the RO in September 2008 so that additional 
development of the evidence could be conducted.  


FINDING OF FACT

The Veteran did not sustain an in-service back injury or 
disease, including no chronic back symptoms in service; did 
not experience continuous back symptoms after service; lumbar 
spine degenerative disease did not manifest to a compensable 
degree within one year following separation from active duty; 
and the competent evidence of record demonstrates that the 
Veteran's currently diagnosed low back disorders are not 
related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, and arthritis of the back may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Under VCAA, 
VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  VA has a duty to 
notify a claimant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is also 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Letters dated in December 2001 and October 2008 satisfied the 
VCAA notice criteria.  The claim was readjudicated in a 
recent June 2009 supplemental statement of the case.  As part 
of the October 2008 letter, the Veteran was notified how 
disability ratings and effective dates were assigned.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

VA has a duty to assist a claimant in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, pursuant to 
the Board's September 2008 remand such an examination (with 
accompanying medical opinion) was afforded the Veteran in 
June 2009.  In this case, there is no evidence of any failure 
on the part of VA to further comply with VCAA that reasonably 
affects the outcome of this case.

Unfortunately, the Veteran's service treatment records are 
unavailable.  The Board recognizes that in such cases there 
is a heightened obligation to assist in the development of 
the case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Where service treatment records were destroyed, 
a veteran is competent to report on factual matters about 
which he had firsthand knowledge, including in-service 
injury, experiencing pain during service, reporting to sick 
call, and undergoing treatment.  Washington.

Regarding VA's duty to assist, the RO has attempted, albeit 
unsuccessfully, to obtain the Veteran's complete service 
treatment records.  In this regard, the Board notes that the 
RO in December 2001 sought to associate with the claims file 
the Veteran's service treatment records.  In February 2002 
the service treatment records were reported to have been 
destroyed in the 1973 fire at the National Personnel Record 
Center (NPRC).  Army Surgeon General records were also 
determined to be unobtainable.  The Board concludes that all 
reasonable means of obtaining the Veteran's service treatment 
records are exhausted.

Also concerning VA's "duty to assist," the Veteran has 
informed VA that he was treated at a private medical 
facility, Memorial Hospital (part of Christiana Hospital) 
when he returned from active service.  See December 2004 
notice of disagreement (NOD).  In June 2005 Christiana Care 
Health Services informed VA that records associated with the 
alleged treatment afforded the Veteran could not be located.  
They requested that the Veteran supply specific dates of 
treatment.  VA requested the Veteran, by means of letters 
dated in September 2005 and March 2006, to supply this 
information.  As of the date of this decision, the Veteran 
has not provided VA the sought after information.  The United 
States Court of Appeals for Veterans Claims has held that the 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  See 
38 C.F.R. § 3.303(c).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, generally there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In deciding whether the Veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Veteran's statements 
describing his symptoms are considered to be competent 
evidence.  However, these statements must be viewed in 
conjunction with the objective medical evidence.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Service Connection for Low Back Disorder

The Veteran contends that he injured his low back during 
service while attempting to lift a large gun.  As part of his 
NOD, the Veteran informed VA that he injured his lower back 
while training on a new cannon that was much larger than the 
155 millimeter howitzer he was used to lifting.  He wrote 
that while attempting to lift the weapon he experienced 
intense pain in his back, and that this pain was noticed by 
his superior, a Sergeant.  

The Veteran has not reported any treatment of the low back at 
that time of the claimed in-service injury, but reported that 
after laying around his barracks over the weekend his back 
started to feel better.  The Veteran also informed VA that he 
was later transferred to another division headquarters where 
he served as a staff driver, continuing to experience mild 
discomfort and stiffness in his back.  Several years into his 
VA claim, he presented lay statements of hearing of a back 
injury in service.  Lay statements supplied by his brother 
and sister, both dated in May 2009, and in support of the 
Veteran's contentions of his incurring an in-service back 
injury, are on file.  

After a review of the evidence, and for reasons explained, 
the Board finds the statements of in-service back injury not 
to be credible.  Such assertions of in-service low back 
injury were first made decades after service; lay statements 
from family members were first made after the Veteran had 
been pursuing VA compensation benefits for several years; the 
recent assertions are outweighed by other evidence of record 
that includes the absence of histories that include in-
service low back injuries or symptoms, the absence of post-
service complaints or histories of continuous post-service 
symptoms; and absence of evidence of post-service treatment 
for a low back disorder until decades after service 
separation.  

In an effort to obtain evidence in support of his claim, the 
Veteran was given the opportunity to attempt to contact his 
former Sergeant, who he claimed witnessed him hurt his back.  
See June 2007 Decision Review Officer Hearing Worksheet.  No 
such statement from this named Sergeant is of record.  

Review of the claims file reflects evidence that includes 
post-service medical records, first dated in 2000.  An 
October 2000 private MRI (magnetic resonance imaging) report 
shows the presence of moderate discovertebral and moderately 
severe facet degenerative spondylosis which results in 
central canal, recess, and foraminal stenosis.  

VA outpatient treatment records, dated from 2003 to 2009, are 
also of record.  None of these records pertain to treatment 
afforded the Veteran for his lower back.  One record, dated 
in February 2004, does include a reference to a past medical 
history of lumbar and thoracic spine degenerative joint 
disease.  

The Veteran was afforded a VA spine examination in June 2009.  
The examining VA physician is shown to have reviewed the 
Veteran's entire claims file, including the lay statements 
supplied by his siblings.  In the course of the examination 
the Veteran provided a history of his having incurred a back 
injury when an artillery round mis-fired.  He mentioned that 
he did not receive treatment following his injury, after 
having been told to "suck it up."  The Veteran complained 
of experiencing intermittent back pain over the years.  The 
examiner observed that MRI findings of record showed stenosis 
facet disease first indicated many years following service 
separation.  After discussing the conflicting evidence on the 
question of in-service back injury, the VA examiner concluded 
that the evidence did not show that the Veteran injured his 
back in service.  

The VA examiner opined that it was less likely than not that 
the Veteran's claimed low back problems were related to his 
military service.  After taking the Veteran's medical 
history, reviewing the evidence contained as part of the 
claims folder, and following the examination of the Veteran, 
the June 2009 VA examiner supplied diagnoses of history of 
arthritis of the back and clean facet disease and stenosis.  
In support of the supplied medical opinion, the VA examiner 
first noted that the medical record lacked evidence of the 
incurrence of an in-service injury, and that a statement from 
anyone who had actually witnessed the claimed in-service 
injury take place was not of record.  In light of the Board's 
finding in this case of no in-service injury or chronic low 
back symptoms in service, that is an accurate factual 
assumption.  An additional basis for the June 2009 VA 
examiner's opinion was the medical fact that spinal stenosis 
and facet disease were usually arthritis processes or 
congenital in nature.  

As to the Veteran's claim for service connection for a 
claimed low back disorder, after a review of the evidence, 
the Board concludes that the preponderance of the evidence is 
against finding that the appellant's current low back 
disorder, manifested primarily by 2000 private MRI findings 
of moderate discovertebral and moderately severe facet 
degenerative spondylosis and VA-provided diagnoses in 2009 of 
history of arthritis of the back and clean facet disease and 
stenosis, is related to service.  Given the length of time 
between the Veteran's active duty and the post-service 
diagnoses of low back-related disorders in 2000, as well as 
the lay histories showing no in-service back injury or 
continuous symptoms of a back disorder that are inconsistent 
with the subsequent lay assertions of in-service back injury 
and post-service continuous symptoms, a preponderance of the 
competent evidence of record is against finding a continuity 
of low back symptomatology after service separation.  38 
C.F.R. § 3.303(d).  The Board again notes that VA treatment 
records on file dated from 2003 to 2009 include no showing of 
treatment afforded the Veteran for his low back.  

As noted, unfortunately, the Veteran's service treatment 
records are unavailable.  The Board finds of note that the 
Veteran has not, throughout his appeal, claimed to have been 
treated in-service for his claimed in-service back injury.  
For reasons explained above, the lay contentions (as well as 
those of his siblings) regarding in-service injury or 
symptoms are outweighed by other evidence of record.  In this 
missing records case, the Board has not relied on the absence 
of in-service treatment records in making its findings that 
there was in fact no in-service low back injury or chronic 
symptoms of low back injury in service; the other evidence of 
record, including lay evidence, when properly weighed, is 
sufficient to establish the absence of in-service low back 
injury, treatment, or symptoms of disability in service. 

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 
451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding 
that fact, the lack of contemporaneous medical records is 
something that the Board can consider and weigh against a 
Veteran's lay evidence.  Id.  While mindful that the 
Veteran's service treatment records are unavailable, again, 
the Board finds noteworthy that the Veteran, while claiming 
to have hurt his back in-service has denied then being 
afforded treatment for the injury.  In this case, although 
the Veteran has contended that he suffers from low back 
problems due to his in-service incurred back injury, the 
Board finds persuasive that he both denied being treated for 
this injury at the time of the injury, and also was not 
diagnosed with any low back-related problems until more than 
40 years following his service separation.  

Because there was in fact no in-service injury or disease of 
the low back, there is no in-service injury or disease to 
which a medical professional could relate any currently 
diagnosed low back disability.  In this case, no medical 
professional has linked any current low back disability to 
service.  A VA examiner, in June 2009, following reviewing 
the medical record and examining the Veteran, opined that it 
was less likely than not that the Veteran's currently 
manifested low back problems were related to his military 
service.  Moreover, to the extent that the Veteran asserts 
that his diagnosed current low back disabilities are 
etiologically related to service, he is not competent to make 
such nexus to service.  As a layperson without the 
appropriate medical training and expertise, the Veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as a current diagnosis for a back 
disorder, or the relationship between any current disability 
and his military service.  Espiritu.  For these reasons, the 
preponderance of the evidence is against finding an 
etiological relationship between the Veteran's current 
disability and any in-service incident.  

To the extent the Veteran asserts that his present low back 
disorders are related to service, first of all there is no 
factual basis for such assertion, as there was no in-service 
injury or disease of the low back, or chronic symptoms of low 
back disorder in service, or continuous symptoms since 
service separation.  While the Veteran is competent to 
provide statements concerning factual matters of which he has 
first-hand knowledge, such as experiencing back pain, his 
statements regarding a history of back pain and assertions of 
continuous back pain since service, as shown above, are 
outweighed by other lay and medical (including absence of lay 
and medical) evidence of record.  See, e.g., Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington.  

Thus, in this case, when weighing the evidence of record, the 
Board finds probative the fact that the Veteran, by his own 
admission, was not treated for any back-related problems in-
service, or for many years thereafter.  The Board observes 
further that, while lumbar spine degenerative changes have 
been diagnosed this diagnosis was first made in 2000, many 
years following the Veteran's 1959 service separation.  Thus, 
presumptive service connection may not be granted pursuant to 
38 C.F.R. §§ 3.307, 3.309.



For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a low back disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for low back disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


